DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-11, 13, 14, 16, 17 and 19 of U.S. Patent No. 10,958,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure.
Application
US Patent 10,958,142
1+3+4+5
1
2
4
6
2
7
3
8
6
9
4
10
5
11
9

10
13
11
14
13
15
14
16+18
16
19
17
20
19



Claims 1, 2, 5-10 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8 and 21 of U.S. Patent No. 10,038,258. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure.
Application
US Patent 10,038,358
1+5+6+7
1
2
2
8
7
1+6+10
8
9
2
16+17+18
21


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “u-turn surface” (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Molina et al. (hereafter “Molina”) (FR2345240A1).
With regards to claim 1, Molina discloses a wire forming apparatus comprising:
a rack (13) moveable in a first direction (along the y-axis) from a first position to a second position;
a plurality of first forming structures (4) mounted on the rack (13), each of the plurality of first forming structures separated from an adjacent first forming structure (as seen in Figure 10), and each of the plurality of first forming structures (4) configured to move along to the rack in a second direction (along the x-axis) closer to the adjacent first forming structure when the 
a plurality of second forming structures (4) mounted separate from the rack (4 mounted on rack 12), each of the plurality of second forming structures (4) separated from an adjacent second forming structure, as seen in Figure 10, and each of the plurality of second forming structures (4) configured to move in the second direction closer to the adjacent second forming structure when the rack moves in the first direction.
With regards to claim 2, Molina discloses wherein the first direction is along a first axis (y-axis), wherein the second direction is along a second axis (x-axis), and wherein the first axis is perpendicular to the second axis, as seen in Figure 10.
With regards to claim 3, Molina discloses wherein each of the plurality of first forming structures (4) is further configured to move relative to the rack along the first axis (x-axis), as seen in Figure 10.
With regards to claim 4, Molina discloses wherein each of the plurality of second forming structures (4) is further configured to move along the first axis (along the x-axis), as seen in Figure 10.
With regards to claim 5, Molina discloses wherein the rack is a first rack (13), wherein each of the plurality of second forming structures (4) are mounted on a second rack (14), and wherein the first rack (13) is configured to move in the first direction (along the y-axis) relative to the second rack (12).
With regards to claim 6, Molina discloses further comprising at least one actuator (motor 17 and hydraulic or mechanical reproducer, page 4, lines 149-163) configured to (1) move the first rack relative to the second rack, (ii) move the first plurality of forming structures relative to 
With regards to claim 7, Molina discloses wherein the at least one actuator is a servomotor (page 4, lines 151).
With regards to claim 9, Molina discloses wherein the second direction (along the x-axis) is perpendicular to the first direction (along the y-axis), as seen in Figure 10.
With regards to claim 10, Molina discloses wherein the plurality of first forming structures (4) are interleaved with and offset from the plurality of second forming structures (4), as seen in Figure 10.
With regards to claim 11, Molina discloses a wire forming apparatus comprising:
a first plurality of wire forming structures (4) commonly mounted on a rack (13) and configured to move in unison in a first direction, each of the first plurality of wire forming structures including a U-turn surface (cylindrical mandrels 4 have a curved surface considered meet the U-turn surface limitation, also see Figure 10) configured to engage a wire and form a U-turn in the wire, as seen in Figure 10; and
a second plurality of wire forming structures (4) commonly mounted separate from the rack (rack 12) and configured to move in unison along a second direction, each of the second plurality of wire forming structures including a U-turn surface (cylindrical mandrels 4 have a curved surface considered meet the U-turn surface limitation, also see Figure 10) configured to engage the wire and form a U-turn in the wire, as seen in Figure 10, the first plurality of forming structures interleaved with and offset from the second plurality of forming structures, as seen in Figure 10, and the U-turn surfaces of the first plurality of forming structures oriented opposite the U-turn surfaces of the second plurality of forming structures, as seen in Figure 10.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Molina.
Molina discloses a forming apparatus as described above and including that the plurality of forming structures (4) including at least one wire-engaging surface, as seen in Figure 10 and further comprising moving the wire-engaging surfaces of the plurality of forming structures away from the wire before removing the wire from the plurality of forming surfaces [page 5, lines 170-171].
Molina discloses the invention substantially as claimed except for explicitly disclosing that an electrically conductive wire is formed in the device as described above. Molina does discloses utilizing a variety of tubing material including steel, copper, aluminum, for example, but states that the workpiece can be made from any material and any shape (page 2, lines 63-66). It is considered to be well-known that different types of tubes or wire can be bent on these types of devices including, electrically conductive wire. It would have been obvious for one of ordinary skill in the art to use an electrically conductive wire, since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions for transmitting, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725